Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The two information disclosure statements submitted on 26 April 2021 were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, and third light-transmitting regions must be shown and labeled accordingly or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, the figure that is likely supposed to be Figure 3 is objected to because the figure lacks a label identifying the figure number.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 11-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2006/0139274) in view of Okada (US 2018/0120656).
Re: claim 1, Song discloses a substrate 210 (Fig. 2A); a black matrix 220 arranged on a surface of the substrate and defining a plurality of first light-transmitting regions (Fig. 2A, the region corresponding to one of color filter 230G or 230R), a plurality of second light-transmitting regions (Fig. 2A, the region corresponding to the other of color filter 230G or 230R) and a plurality of third light-transmitting regions on the substrate (Fig. 2A, the region corresponding to color filter 230B); a color resist layer comprising a first color resist (Fig. 2A, one of 230G or 230R), a second color resist (Fig. 2A, the other of 230G or 230R) and a third color resist 230B arranged in the first light-transmitting regions, the second light-transmitting regions and the third light-transmitting regions respectively (Fig. 2A), and a common electrode layer 270 arranged on one side of the color resist layer facing away from the black matrix (Fig. 2A).  
Song does not explicitly disclose that the first color resist covers the black matrix between two adjacent first light-transmitting regions, the second color resist covers the black matrix between two adjacent second light-transmitting regions, and the third color resist in two adjacent third light-transmitting regions being separated by the black matrix, wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist.
Okada discloses that the first color resist G covers the black matrix 21 between two adjacent first light-transmitting regions (Fig. 6), the second color resist R covers the black matrix between two adjacent second light-transmitting regions (Fig. 6), and the third color resist B in two adjacent third light-transmitting regions being separated by the black matrix (Fig. 6), wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist (capability disclosed in at least Fig. 6, where the recited structure necessarily performs the function of reducing the light transmittance of the blue resist as compared with the red and green resists).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first color resist cover the black matrix between two adjacent first light-transmitting regions, the second color resist cover the black matrix between two adjacent second light-transmitting regions, and the third color resist in two adjacent third light-transmitting regions being separated by the black matrix, wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist, as disclosed by Okada, in the device disclosed by Song for the purpose of reducing the respective light transmittance of the blue resist as compared with the red and green resists.
Re: claim 2, Song and Okada disclose the limitations of claim 1, and Okada further discloses that the plurality of first light-transmitting regions G are arranged in a sequence to form a shape of a strip along an extension direction parallel to a data line 12 in an array substrate 10 (Figs. 1, 2, 6), and the plurality of second light-transmitting regions R and the plurality of third light-transmitting regions B are both arranged in the same manner (Figs. 1, 2, 6), wherein the array substrate is another substrate arranged opposite the color filter substrate for cell alignment (Fig. 2).  
Re: claim 3, Song and Okada disclose the limitations of claim 2, and Song further discloses that a distance between the common electrode layer 270 between two adjacent first light-transmitting regions 230G and a gate line 123 in the array substrate is less than a distance between the common electrode layer between two adjacent third light-transmitting regions 230B and the gate line in the array substrate (Fig. 2A).  
Re: claim 4, Song and Okada disclose the limitations of claim 1, and Song further discloses a protection layer 180, the black matrix 220, the color resist layer 230, the common electrode layer 270 and the protection layer being arranged on the same side of the substrate (Fig. 2A, all arranged on the inner side of substrate 210), and the protection layer being arranged on one side of the common electrode layer facing an array substrate (Fig. 2A).  
Re: claim 5, Song and Okada disclose the limitations of claim 4, and Okada further discloses a spacer 40 arranged on one side of the protection layer 18 facing the array substrate (Fig. 3).  
Re: claim 6, Song and Okada disclose the limitations of claim 5, and Okada further discloses that the spacer 40 is provided with a projection region of the black matrix 21 on the protection layer 18 (Fig. 3).  
Re: claim 8, Song and Okada disclose the limitations of claim 1, and Song further discloses that the first color resist is a red color resist 230R, the second color resist is a green color resist 230G, and the third color resist is a blue color resist 230B (Fig. 2A).  
Re: claim 9, Song discloses the steps of forming a black matrix 220 on a substrate 210 (Fig. 2A), the black matrix defining a plurality of first light-transmitting regions (Fig. 2A, the region corresponding to one of color filter 230G or 230R), a plurality of second light-transmitting regions (Fig. 2A, the region corresponding to the other of 230G and 230R) and a plurality of third light-transmitting regions on the substrate (the region corresponding to color filter 230B); forming a color resist layer 230R, 230G, 230B on the substrate where the black matrix is formed (Fig. 2A), the color resist layer comprising a first color resist (one of 230G or 230R), a second color resist (the other of 230G or 230R) and a third color resist 230B arranged in the first light-transmitting regions, the second light-transmitting regions and the third light- transmitting regions respectively (Fig. 2A), and forming a common electrode layer 270 on the substrate where the color resist layer is formed (Fig. 2A). 
Song does not explicitly disclose that the first color resist covers the black matrix between two adjacent first light-transmitting regions, the second color resist covers the black matrix between two adjacent second light-transmitting regions, and the third color resist in two adjacent third light-transmitting regions being separated by the black matrix, wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist;
Okada discloses that the first color resist G covers the black matrix 21 between two adjacent first light-transmitting regions (Fig. 6), the second color resist R covers the black matrix between two adjacent second light-transmitting regions (Fig. 6), and the third color resist B in two adjacent third light-transmitting regions being separated by the black matrix (Fig. 6), wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist (capability disclosed in at least Fig. 6, where the recited structure necessarily performs the function of reducing the light transmittance of the blue resist as compared with the red and green resists).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first color resist cover the black matrix between two adjacent first light-transmitting regions, the second color resist cover the black matrix between two adjacent second light-transmitting regions, and the third color resist in two adjacent third light-transmitting regions being separated by the black matrix, wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist, as disclosed by Okada, in the method disclosed by Song for the purpose of reducing the respective light transmittance of the blue resist as compared with the red and green resists.
Re: claim 11, Song and Okada disclose the limitations of claim 9, and Song further discloses the step of forming a protection layer 180 on the substrate where the common electrode layer 270 is formed, the protection layer being arranged on one side of the common electrode layer facing an array substrate (Fig. 2A).  
Re: claim 12, Song and Okada disclose the limitations of claim 11, and Okada further discloses the step of forming a spacer 40 on the substrate where the protection layer 18 is formed, the spacer being arranged on one side of the protection layer facing the array substrate (Fig. 3).  
Re: claim 15, Song discloses a color filter substrate 210 and an array substrate 110 arranged oppositely (Fig. 2A), and a liquid crystal layer 3 arranged between the color filter substrate and the array substrate, wherein the color filter substrate comprises: a substrate 210; a black matrix 22 arranged on a surface of the substrate and defining a plurality of first light-transmitting regions (Fig. 2A, the region corresponding to one of color filter 230G or 230R), a plurality of second light-transmitting regions (Fig. 2A, the region corresponding to other of color filter 230G or 230R) and a plurality of third light-transmitting regions on the substrate (Fig. 2A, the region corresponding to color filter 230B; a color resist layer 230 comprising a first color resist (one of 230R or 230G), a second color resist (the other of 230R or 230G) and a third color resist 230B arranged in the first light-transmitting regions, the second light-transmitting regions and the third light-transmitting regions respectively (Fig. 2A); and a common electrode layer 270 arranged on one side of the color resist layer facing away from the black matrix (Fig. 2A). 
Song does not explicitly disclose that the first color resist covers the black matrix between two adjacent first light-transmitting regions, the second color resist covers the black matrix between two adjacent second light-transmitting regions, and the third color resist in two adjacent third light-transmitting regions being separated by the black matrix, wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist.
Okada discloses that the first color resist G covers the black matrix 21 between two adjacent first light-transmitting regions (Fig. 6), the second color resist R covers the black matrix between two adjacent second light-transmitting regions (Fig. 6), and the third color resist B in two adjacent third light-transmitting regions being separated by the black matrix (Fig. 6), wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist (capability disclosed in at least Fig. 6, where the recited structure necessarily performs the function of reducing the light transmittance of the blue resist as compared with the red and green resists).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first color resist cover the black matrix between two adjacent first light-transmitting regions, the second color resist cover the black matrix between two adjacent second light-transmitting regions, and the third color resist in two adjacent third light-transmitting regions being separated by the black matrix, wherein a light transmittance of the third color resist is less than a light transmittance of the first color resist and a light transmittance of the second color resist, as disclosed by Okada, in the device disclosed by Song for the purpose of reducing the respective light transmittance of the blue resist as compared with the red and green resists.
Re: claim 16, Song and Okada disclose the limitations of claim 15, and Song further discloses that the color filter substrate comprises a protection layer 180, the black matrix 220, the color resist layer 230, the common electrode layer 270 (Fig. 2A, all arranged on the inner side of substrate 210) and the protection layer are arranged on the same side of the substrate, and the protection layer is arranged on one side of the common electrode layer facing an array substrate.  
Re: claim 17, Song and Okada disclose the limitations of claim 15, and Song further discloses that the first color resist is a red color resist 230R, the second color resist is a green color resist 230G, and the third color resist is a blue color resist 230B (Fig. 2A).
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Okada and Asada (US 2014/0347614).
Re: claim 7, Song and Okada disclose the limitations of claim 5; however, neither reference explicitly discloses that the spacer comprises a primary spacer and a secondary spacer, wherein a height of the primary spacer is greater than that of the secondary spacer.  
Asada discloses that the spacer 24 comprises a primary spacer 24m and a secondary spacer 24s (Fig. 4), wherein a height of the primary spacer is greater than that of the secondary spacer (para. 81).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a primary spacer and a secondary spacer, wherein a height of the primary spacer is greater than that of the secondary spacer, as disclosed by Asada, in the device disclosed by Song and Okada for the purpose of providing a specific pre-tilt to the liquid crystal molecules disposed proximate to the secondary spacer. By giving these liquid crystal molecules a pre-tilt, disinclination lines and light leakage can be reduced.
Re: claim 13, Song and Okada disclose the limitations of claim 12; however, neither reference explicitly discloses that the spacer comprises a primary spacer and a secondary spacer, wherein a height of the primary spacer is greater than that of the secondary spacer.  
Asada discloses that the spacer 24 comprises a primary spacer 24m and a secondary spacer 24s (Fig. 4), wherein a height of the primary spacer is greater than that of the secondary spacer (para. 81).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a primary spacer and a secondary spacer, wherein a height of the primary spacer is greater than that of the secondary spacer, as disclosed by Asada, in the method disclosed by Song and Okada for the purpose of providing a specific pre-tilt to the liquid crystal molecules disposed proximate to the secondary spacer. By giving these liquid crystal molecules a pre-tilt, disinclination lines and light leakage can be reduced.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Okada and Dong (US 2017/0168340).
Re: claim 10, Song and Okada disclose the limitations of claim 9, and Song further discloses the step of coating a first color resist material (Fig. 2A, one of 230R or 230G), a second color resist material (Fig. 2A, the other of 230R or 230G) and a third color resist material 230B on the substrate 210 where the black matrix 220 is formed and Okada discloses that the third color resist has been removed between the two adjacent third light-transmitting regions (Fig. 6).
However, neither reference explicitly discloses that the third color resist is etched away through an exposure development process. 
Dong discloses the step of etching away the third color resist B through an exposure development process (Fig. 8B; para. 94). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of etching away the third color resist through an exposure development process, as disclosed by Dong, in the method disclosed by Song and Okada for the purpose of utilizing a cost-effective and well-known process to remove unwanted resist material.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Okada, Feng (US 2017/0307921) and Wang (US 2020/0209681).
Re: claim 14, Song and Okada disclose the limitations of claim 9; however, neither reference explicitly discloses the steps of depositing, through magnetron sputtering, an indium tin oxide transparent conductive film on the substrate where the color resist layer is formed, and forming the common electrode layer through wet etching and stripping after photoresist coating, exposure and development.  
Feng discloses the steps of depositing an indium tin oxide transparent conductive film on the substrate 1 where the color resist layer is formed, and forming the common electrode layer 7 through wet etching and stripping after photoresist coating, exposure and development (paras. 53-54; Figs. 5a, 5b99). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the steps of depositing an indium tin oxide transparent conductive film on the substrate where the color resist layer is formed, and forming the common electrode layer through wet etching and stripping after photoresist coating, exposure and development, as disclosed by Feng in the method disclosed by Song and Okada for the purpose of utilizing a cost-effective and well-known process to manufacture display electrodes.
Feng does not explicitly disclose that the sputtering step is performed using magnetron sputtering.
Wang discloses that the sputtering step is performed using magnetron sputtering (para. 153; Fig. 14C, where common electrode 024 is formed).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the sputtering step be performed using magnetron sputtering, as disclosed by Wang, in the method disclosed by Song, Okada, and Feng for the purpose of manufacturing the common electrode at a faster rate as compared to other forms of sputtering, such as reactive sputtering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871